IN THE UNITED STATES COURT OF APPEALS

                                FOR THE FIFTH CIRCUIT
                                             _______________

                                               No. 01-60448
                                             Summary Calendar
                                             _______________


                                             ROBBIE GIROIR,

                                                                Petitioner,

                                                  VERSUS

         CONRAD INDUSTRIES, INCORPORATED; ZURICH INSURANCE COMPANY;
           DIRECTOR, OFFICE OF WORKER’S COMPENSATION PROGRAMS,
                    UNITED STATES DEPARTMENT OF LABOR,

                                                                Respondents.

                                      _________________________

                                    Petition for Review of an Order of
                                        the Benefits Review Board
                                                m 00-0761
                                     _________________________
                                               March 5, 2002



Before JONES, SMITH, and                                denied Robbie Giroir’s claim for benefits under
  EMILIO M. GARZA, Circuit Judges.                      the Longshore and Harbor Worker’s Com-
                                                        pensation Act, 33 U.S.C. § 901 et seq.
JERRY E. SMITH, Circuit Judge:*                         (“LHWCA”), finding, after a formal hearing,
                                                        that Giroir had failed to prove that he had suf-
   The Administrative Law Judge (“ALJ”)                 fered a harm caused, aggravated, or accelerat-
                                                        ed by employment conditions. The Benefits
                                                        Review Board (“Board”) affirmed. In his pe-
   *
     Pursuant to 5TH CIR. R. 47.5, the court has        tition for review, Giroir argues only that sub-
determined that this opinion should not be pub-         stantial evidence does not support the ALJ’s
lished and is not precedent except under the limited    decision. Finding no reversible error, we deny
circumstances set forth in 5TH CIR. R. 47.5.4.
the petition for review.                                 broken, and no other cranes were servicing the
                                                         dry dock.
                        I.
   Giroir worked in a shipyard owned and                     While climbing the stairs on the stern of the
operated by Conrad Industries, Inc. (“Con-               boat and carrying the angle iron on his back,
rad”), first as a subcontractor with C-Fab               Giroir injured his back. He then carried the
Industries and then as a shipfitter and em-              angle iron up a passage inside the boat near the
ployee of Conrad’s. As a shipfitter, Giroir              bow, where he lowered it through a manhole
repaired iron on boats, cutting out old rusted           in the passageway and down into the number
iron and putting in new iron. He routinely               2 starboard ballast tank. He took this lengthy
cropped out the iron to be replaced, found a             route because the manhole was the only means
piece to replace it, cut it to size, and tacked it       of access to the number 2 starboard ballast
into place.                                              tank.

    The witnesses agreed that shipfitters com-               Conrad pointed to conflicting evidence on
monly carried small pieces of iron for distances         all of these points during the hearing. Fon-
of up to 300 feet but disagreed over the aver-           tenot denied that he ever would have instruct-
age weight of these iron pieces. Giroir testi-           ed a fitter to cut the iron on board the ship
fied that he typically lifted fifty to sixty             rather than on land. Land, one of Giroir’s
pounds; Ricky Land, another fitter, testified            witnesses, testified that Giroir cut the angle
that shipfitters often lifted as much as their           iron on the shore rather than waiting to cut it
own weight; and Herman Bailey, a shipyard                on the ship. Shipyard records proved that the
superintendent, testified that in over nineteen          manhole was not the only access to the ballast
years, he could not recall a fitter lifting and          tank; the workers had opened a four-by-five-
carrying an object that weighed more than                foot hole in the lower hull to permit access by
thirty-five pounds.                                      personnel and equipment. Finally, shipyard
                                                         managers testified that a crane and several
   In the early morning of November 28,                  cherry pickers operated for nine-and-one-half
1997, Giroir participated in a barroom fight             hours that day and remained available at all
that led to his arrest and conviction for simple         times.
battery. Bradley Bergeron, an eyewitness to
the fight, testified that the fight degenerated              The medical experts disagreed about the
until Giroir and his opponent were wrestling             cause of Giroir’s injury. Stuart Phillips,
on the floor.                                            Giroir’s orthopedic surgeon, testified that the
                                                         industrial accident caused Giroir’s back injury,
    Giroir testified as follows: On December 3,          but he admitted that his conclusion derived
1997, David Fontenot, his foreman, ordered               primarily from Giroir’s self-reported medical
him to carry a twelve-foot piece of angle iron           history. George Murphy, another orthopedic
150 yards to a stairway at the stern of a vessel         surgeon, testified that a physician could not
in dry dock. Fontenot refused to allow him to            determine whether the fight or the alleged
cut the angle iron on land to the desired seven-         lifting incident caused the injury. The other
foot length. Giroir had to carry the iron angle          two doctors, specialists in family medicine and
manually because the shore side crane was                neurosurgery, treated Giroir in December


                                                     2
1997; neither of them could determine whether          so we deny the petition.
the fight or lifting the angle iron had caused
the injury.                                                                  A.
                                                           Under the LHWCA, the petitioner must al-
                       II.                             lege that working conditions or an accident in
    The ALJ found in favor of Conrad. He               the course of employment caused an injury.
initially found that Giroir had proven a prima         U.S. Industries/Federal Sheet Metal, Inc. v.
facie case and that LHWCA’s presumption in             Dir., OWCP, 455 U.S. 608, 615-16 (1982);
favor of recovery applied but that Conrad had          Port Cooper/T. Smith Stevedoring Co., Inc. v.
offered countervailing evidence that cast sig-         Hunter, 227 F.3d 285, 287 (5th Cir. 2000). If
nificant doubt on the existence of a work-             the petitioner makes this prima facie showing,
related injury. Conrad’s rebuttal evidence per-        a rebuttable presumption arises that the
mitted the ALJ to evaluate the whole record.           workplace accident caused or aggravated the
The ALJ found Conrad’s witnesses more cred-            employee’s injury. Id.1 The employer must
ible than Giroir’s and rejected Phillips’s caus-       counter this presumption with “substantial evi-
ation hypothesis.                                      dence” that the employment did not cause or
                                                       aggravate the injury. Conoco, Inc. v. Dir.,
    The ALJ granted Giroir’s motion for                OWCP, 194 F.3d 684, 690 (5th Cir. 1999). If
reconsideration. Giroir objected to the ALJ’s          the employer rebuts the presumption with the
initial, inaccurate statement that witnesses had       kind of evidence a reasonable mind would ac-
observed Giroir limping after the bar fight but        cept as adequate to support the conclusion, the
before the alleged industrial accident. The            presumption falls away, and the ALJ will de-
ALJ corrected this inaccuracy but remained             termine the existence of an injury, and its re-
convinced that Giroir had failed to prove a            lation to employment, on the basis of the
work-related accident.                                 whole record. Id.; Lennon v. Waterfront
                                                       Transp., 20 F.3d 658, 662 (5th Cir. 1994).
   Giroir appealed to the Board, which upheld
the ALJ’s findings of fact and conclusions of                                 B.
law as rational, supported by substantial evi-            Giroir challenges only the ALJ’s factual
dence, and in accordance with the law. The             finding that Giroir’s employment did not cause
Board found that, despite the ALJ’s initial            or aggravate his back injury. We consider the
misstatement, substantial evidence supported           record as a whole to determine whether factual
his decision and order.                                findings are supported by substantial evidence.
                                                       James J. Flanagan Stevedores, Inc. v.
                      III.                             Gallagher, 219 F.3d 426, 429 (5th Cir. 2000).
   Giroir’s appeal boils down to a single ar-          We have described the substantial evidence
gument: The ALJ’s initial conclusion that wit-
nesses had observed Giroir’s injury after the
fight but before the alleged accident so taints           1
                                                            The LHWCA creates the presumption: “In
the decision that we must grant the petition for       any proceeding for the enforcement of a claim for
review. Like the ALJ and the Board before us,          compensation under this chapter it shall be
we conclude, however, that independent                 presumed, in the absence of substantial evidence to
record evidence supports the ALJ’s decision,           the contrary (a) [t]hat the claim comes within the
                                                       provisions of this chapter.” 33 U.S.C. § 920(a).

                                                   3
standard as “deferential,” Conoco, Inc., 194          opponent landed and continued wrestling on
F.3d at 690, and “somewhat narrow,”                   the barroom floor. Fontenot testified that
Avondale Shipyards, Inc. v. Kennel, 914 F.2d          Giroir arrived at work after the fight with a
88, 90 (5th Cir. 1990). Substantial evidence is       black eye, busted lip, and requested time off
more than a scintilla and evidence that a             because he was hurting. (2) Medical experts
reasonable person would consider persuasive.          could not rule out the fight, rather than an
Louis Dreyfus Corp. v. Dir., OWCP, 125 F.3d           industrial accident, as the cause of the back
884, 886-87 (5th Cir. 1997). We must not              injury. The ALJ found Murphy’s testimony
reweigh the evidence or substitute our                that the fight could have caused the back
judgment for the ALJ’s, but we do have a duty         injury more persuasive than Phillips’s opinion
independently to review the record. Id.               that the fight did not cause the injury.
                                                      Specifically, the court pointed out that Phillips
   The substantial evidence standard requires         had relied heavily on Giroir’s self-reported
us to defer to certain types of judgments made        medical history and not mechanical tests or
by the ALJ; we defer to the ALJ’s choice be-          diagnostic tools. (3) Fontenot testified that he
tween conflicting evidence or testimony.              would never have ordered Giroir to carry a
Avondale Shipyards, 914 F.2d at 90-91.                twelve-foot length of angle iron; Fontenot
When the ALJ chooses among reasonable,                himself had ruptured three disks previously
competing inferences from the evidence, we            and stated that this increases his awareness of
must adopt that inference. Mijangos v.                heavy lifting’s risks. Bailey testified that in
Avondale Shipyards, Inc., 948 F.2d 941, 945           nineteen years of employment, he has never
(5th Cir. 1992); Miller v. Central Dispatch,          seen an employee lift and move a piece of
673 F.2d 773, 779 (5th Cir. 1982). Finally, we        angle iron measuring over six feet. (4) Giroir,
accept the ALJ’s judgments about a witness’s          Land, and Bannon Canty testified as
credibility unless they are “patently unreason-       eyewitnesses to the accident, but the ALJ
able.” Hall v. Consol. Employment Sys., Inc.,         considered their testimony not credible
139 F.3d 1025, 1032 (5th Cir. 1998); Lennon,          because of inconsistencies and contradictions.
20 F.3d at 663.                                       Workers had opened an access hole in the hull
                                                      that would have made it irrational for Giroir to
                      C.                              enter through the manhole; Giroir’s witnesses
   Giroir argues that the ALJ’s chronological         offered contradictory testimony about whether
misunderstanding undermines the entire deci-          he cut the angle iron on shore; and shipyard
sion, including unrelated credibilit y                managers and records reflected that cherry
determinations made by the ALJ.           On          pickers were available to transport large pieces
reconsideration, the ALJ admitted the factual         of angle iron. All of these subsidiary findings
mistake but found that other evidence                 led the ALJ to conclude that the fight, and not
supported his decision.                               an industrial accident, caused Giroir’s back
                                                      injury.
   Giroir fails effectively to contend with the
ALJ’s other resolutions of disputed fact:                 Setting aside the chronological mistake, the
(1) Giroir significantly understated the              ALJ pointed to ample evidence to support his
seriousness of the fight.        Bergeron, an         conclusion that the fight, rather than the
eyewitness, explained that Giroir and his             alleged accident, caused Giroir’s injury. Many


                                                  4
of the ALJ’s decisions rested on credibility
determinations and reasonable inferences from
the facts. Even if, arguendo, we disagreed
with the ALJ, we could not determine that his
decision was not supported by substantial evi-
dence. Substantial record evidence supports
all of his subsidiary fact findings, and he rea-
sonably chose to believe Conrad’s witnesses
and disbelieve Giroir’s.

   The petition for review is DENIED.




                                                   5